OPINION — AG — ** CONTRACTS — BOOTH SPACE ** (1) THE DEPARTMENT OF TOURISM AND RECREATION MAY CONTRACT FOR THE USE OF BOOTH SPACE AT VARIOUS FESTIVALS, CONVENTIONS AND THE LIKE, IF SUCH SPACE IS TO BE USED TO PROMOTE TOURISM AND RECREATION WITHIN THE STATE OF OKLAHOMA. (2) THE PAYMENT OF CLAIMS FOR THE RENTAL OF BOOTH SPACE AT VARIOUS EXHIBITIONS, FAIRS AND THE LIKE, PRIOR TO THE ACTUAL USE OF THE SPACE CONSTITUTES THE PAYMENT OF A CLAIM PRIOR TO THE PERFORMANCE OF THE WORK CONTRACTED FOR, AND, ACCORDINGLY, VIOLATED ARTICLE X, SECTION 15, OF THE OKLAHOMA CONSTITUTION, WHICH PROHIBITS THE LENDING OF THE STATE'S CREDIT. (FUNDS, PRIVATE PARTY, SPACE, PUBLIC FUNDS) CITE: OPINION NO. 81-223, OPINION NO. DECEMBER 6, 1961 — ROGERS, 74 O.S. 1803 [74-1803] (NEAL LEADER)